DETAILED ACTION
Applicants response and amendments (filed on 09/28/2021) to the office action dated 05/28/2021 are entered and considered. Claims 1, 3-4, and 6 are currently amended. Claims 2, 5, and 7 have been canceled. Claim 8 is newly added. Claims 1, 3-4, 6, and 8 are currently under consideration on the merits.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, applicants’ claim of foreign priority is acknowledged.
Response to Amendment
	The objections to the drawings/specification have been withdrawn due to amendments to the specification and the submission of new drawings. The rejection of claims 1-5 under 35 U.S.C. § 112(a) for lack of adequate written description has been withdrawn due to the cancelation of claims 2 and 5, as well as the amendments to claims 1 and 3-4. The rejection of claims 6-7 under 35 U.S.C. § 112(a) for lack of enablement have been withdrawn due to the cancellation of claim 7 and the amendments to claim 6. The rejection of claims 1-2 and 5-6 under 35 U.S.C. § 102(a)(1) have been withdrawn due to the cancellation of claims 2 and 5, as well as the amendments to claims 1 and 6. The rejection of claims 1, 3-4, and 6-7 under 35 U.S.C. § 103 has been modified to address the newly added and amended claims. New ground of rejection have been set forth in the following office action as necessitated by claim amendments and newly added claims.




Claim Rejections - 35 USC § 103 (New Grounds as Necessitated by Claim Amendments)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. Exp Bio Med.2010 235(12):1505-15 (Reference 11 of IDS filed 10-11-19, hereinafter referred to as Zhang et al) in view of Cai et al. Stem Cells. 2009;27(1):230-7 (hereinafter referred to as Cai et al) and Panfilov et al. Methods Mol Biol. 2013;1036:207-12 (hereinafter referred to as Panfilov et al) as evidenced by Tissell- Solutions for sealant. Package insert. Baxter 2013 (hereinafter referred to as Baxter) and Tsuji et al. World J Stem Cells. 2014;6(3):312-21 (hereinafter referred to as Tsuji et al).
Regarding claim 1- Zhang et al teaches the isolation of rat adipose-derived stem cells (ADSCs, i.e. ADRCs) which were co-injected with fibrin glue into the left ventricular wall of rats suffering from myocardial infarction (Abstract; isolation and culture of ADSCs). The combination of ADSCs and fibrin led to increased arteriole densities and improved cardiac function (Abstract). The effect of fibrin glue on ADSC cell viability was also measured by mixing a thrombin solution containing ADSCs with fibrinogen solution and then culturing those cells for up to three days (i.e. causing cells to adhere to each other with an adhesive) (Cell viability in fibrin glue). Furthermore, Zhang et al teaches that one week following myocardial infarction ADSCs were mixed with fibrin glue and injected directly into the infarct (Injection surgeries, page 1508). For the Fibrin +ADSC group, ADSCs were suspended in 50uL of the thrombin component, the thrombin-cell mixture was simultaneously injected into the myocardium with 50 uL of Injection surgeries, page 1508).The Duploject applicator provides a common plunger for two syringe chambers to ensure that equal volumes of the two compartments are fed through the joining piece where they are mixed and then applied, as evidenced by Baxter (Page 14/22, Administration; See also image below). As such, Zhang et al is considered to meet the limitation of causing ADSCs to adhere with an adhesive agent before 
    PNG
    media_image1.png
    529
    834
    media_image1.png
    Greyscale
transplantation.
While Zhang et al does not specifically state that the cells formed clusters, the method of Zhang et al is identical to that of the instant specification (Specification, page 24). As the products are produced by the same process, namely the mixing of adipose-derived regenerative cells with fibrin and thrombin, the products will be the same. Additionally, while Zhang et al does not state that ADSCs comprises mesenchymal stem cells it was well known in the art that adipose-derived stem cell populations include mesenchymal stem cells, as evidenced by Tsuji et al (Abstract). 
Regarding claims 6 and 8- Zhang et al teaches a method of treating myocardial infarction, the method comprising administering a mixture of ADSCs and fibrin glue into the left ventricular wall (i.e. Abstract; Injection surgeries). One week following myocardial infarction ADSCs were mixed with fibrin glue and injected directly into the infarct (Injection surgeries). Administration of the ADSC-fibrin glue composition led to increased engraftment of ADSCs as well as improved cardiac function (Cell retention and graft size; Cardiac function; Figs. 3,4, 6, and 7).
However, Zhang et al fails to teach wherein the adipose-derived regenerative cells are of human origin (claims 1 and 6), wherein the cells have not been cultured in vitro prior to adhesion (claim 4), or are autologous with respect to the subject (claim 6). 
Regarding claims 1, 4, and 6- Cai et al teaches a method of treating myocardial infarction by the administration of human adipose-derived stromal/stem cells (Abstract). They teach that ASCs (i.e. ADRCs) in saline were injected into the peri-infarct region in athymic rats following left anterior descending (LAD) coronary artery ligation (Abstract; Page 3, Athymic nude rat model of myocardial infarction). They found that ASC-treated rats consistently exhibited better cardiac function, by all measures, than control rats 1 month following LAD (Abstract; Page 4, ASCs promote functional recovery of ischemic myocardium; Page 5, Treatment with ASCs reduces infarct size; Discussion, pages 6-7). Cai et al teaches that adult stem cells hold great promise for use in tissue repair and regeneration, and early clinical data provides support for the continued development of cell-therapies for a range of medical applications (Human ASCs are readily available cells active for myocardial rescue, page 6). They teach that one of the issues for the therapeutic development of any of these cells will be the safety and ease of obtaining sufficient cell numbers (Human ASCs are readily available cells active for myocardial rescue, page 6). One potential benefit of ASCs is their ready availability from expendable adipose tissues at high yields using minimally invasive methods (Human ASCs are readily available cells active for myocardial rescue, page 6). As such, ASCs may be a particularly attractive source of therapeutic cells for heart repair (Human ASCs are readily available cells active for myocardial rescue, page 6).
Abstract). They teach that adipose tissue represents and abundant, accessible source of regenerative cells that can be easily obtained in sufficient amounts for therapy (Abstract, paragraph 01). This allows for the isolation of a therapeutically meaningful amount of cells in less than 2h after donor tissue acquisition, and can therefore be used as an efficient treatment within 24hrs following primary percutaneous coronary intervention (Abstract). The rapid isolation of abundant ADRCs obviates the need for extensive cell culturing in GMP clean room facilities, and therefore makes ADRCs a promising and practical autologous cell source (Abstract, paragraph 02). Importantly, Panfilov teaches that the feasibility and safety of ADRC therapy has been demonstrated in a multicenter, randomized, placebo-controlled trial in humans with STEMI (APOLLO) and congestive heart failure (PRECISE) (Introduction, paragraph 04). Lastly, Panfilov teaches that, in contrast to ADRCs, bone marrow MSCs require that the cells be cultured to obtain sufficient amounts for therapy and this culture time is associated with an increased risk for graft failure and contamination (Introduction, paragraph 03). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the composition of ADRCs and method of treating myocardial infarction taught by Zhang et al to include the use of uncultured autologous human ADRCs. One of ordinary skill in the art would have been motivated to use human ADRCs to extend treatment options for heart conditions, such as myocardial infarction, to human subjects. One of ordinary skill in the art would have expected a reasonable chance of success as Cai et al teaches that human ADRCs were effective in treating myocardial infarction in animal models and Panfilov teaches that the use of autologous ADRCs was feasible and safe in human subjects. Additionally, one of ordinary skill in the art would have been motivated to use uncultured human ADRCs to administer a therapy more rapidly (sometimes required for cardiac surgery), with a lower chance of graft failure, and to prevent cell Introduction, paragraph 03-04). Furthermore, one of ordinary skill in the art would be motivated to use autologous sources of cells to prevent graft rejection or immune reactions such as GVHD. One of ordinary skill in the art would expect a reasonable chance of success as the use of uncultured autologous ADRCs were known in the art and were demonstrated to be effective in the treatment of cardiac diseases such as congestive heart failure, as taught by Panfilov et al (Introduction, paragraph 03).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. Exp Bio Med.2010 235(12):1505-15 (Reference 11 of IDS filed 10-11-19, hereinafter referred to as Zhang et al) in view of Cai et al. Stem Cells. 2009;27(1):230-7 (hereinafter referred to as Cai et al) and Panfilov et al. Methods Mol Biol. 2013;1036:207-12 (hereinafter referred to as Panfilov et al) as evidenced by Tissell- Solutions for sealant. Package insert. Baxter 2013 (hereinafter referred to as Baxter) as applied to claim 1 above, and further in view of Huang et al. J Lipid Res. 2012;53(9):1738-54 (hereinafter referred to as Huang et al).
The teachings of Zhang et al, Cai et al, and Panfilov regarding the limitations of claim 1 have been discussed previously. 
However, Zhang et al, Cai et al, and Panfilov fail to teach wherein the isolated human ADRCs are treated with a PPAR-gamma agonist (claim 3).
Huang et al teaches that adipose tissue serves important autocrine, paracrine, and endocrine functions (Section titled Adiponectin, page 1741). For example, the secreted product adiponectin has a key role in maintaining insulin sensitivity and may exert anti-inflammatory and cardio-protective effects (Section titled Adiponectin, page 1741). Huang et al further teaches that PPAR-gamma agonists/activators are the most effective class of approved drugs to raise circulating adiponectin concentrations (Section titled Adiponectin, page 1741). Lastly, Huang et al teaches that in addition to Section titled Adiponectin, page 1741).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Zhang et al by including a step of treating ADRCs with a PPAR agonist. One of ordinary skill in the art would have been motivated to do so to promote the production of adiponectin, known to be cardio-protective, and reduce the production of inflammatory mediators by the transplanted cells. One of ordinary skill in the art would have a reasonable expectation of success as PPAR-gamma agonists were known to stimulate the release of adiponectin in adipose tissue, as taught by Huang et al (Section titled Adiponectin, page 1741).

Response to Arguments
Applicant's arguments filed 09/28/2021 regarding the rejection of claims 1, 3-4, and 6-7 have been fully considered but they are not persuasive. The examiner had modified claim rejections above to address the newly added claim amendments. The discussion that follows is in regards to applicants’ arguments as applicable to rejections of record. 
Applicant asserts the following:
Zhang et al fails to teach the limitation of claim 6 as the ADRCs were not transplanted to the cardiac surface (Page 15-16 of remarks field 09/28/2021). 
The presently claimed invention produced surprising or unexpected results as the state of the art teaches that intramyocardial injection could not obtain sufficient results, and may even cause serious adverse reactions (Page 17 of remarks filed 09/28/2021). In contrast, the presently claimed invention discovered that covering a cardiac surface with an ADRC cell Page 17 of remarks filed 09/28/2021). This can be seen by comparing “A” and “AP” treatment groups to “im” in Figs 4A, 4B, 5I, and 6G

Regarding argument 1- Instant claim 6 does not require that the cell clusters be transplanted to the cardiac surface, only that the transplanted material cover ANY cardiac surface. Zhang et al teaches that the administered ADRCs covered portions of the infarct (Page 1510-1511, Cell retention and graft size; Fig. 3). As such, Zhang et al teaches that portions of the cardiac surface were in fact covered with ADRC cell clusters. Furthermore, the instant specification teaches that transplant material can be administered to a cardiac surface by attaching the transplant material to a lesion and then fixing it to the surface by fibrin spray (Specification page 22, lines 5-10). Zhang et al teaches that the composition of fibrin/ADRCs were injected directly into the infarct (i.e. lesion) (Injection surgeries, page 1508). As Zhang et al teaches administering the ADRCs directly to a lesion, and the composition includes fibrin which will attach the cells to that lesion, the method of Zhang et al will result in covering a cardiac surface with ADRC cell clusters. 
Regarding argument 2- The instant specification teaches that that two weeks after coronary artery ligation rats were divided into the following treatment groups:
ADRCs cell clusters transplanted to left ventricular wall;
ADRC cell clusters containing pioglitazone transplanted to left ventricular wall;
A sham group without cell clusters;
A group which received ADRCs by intramyocardial transplantation; and
A group which received ADRCs by intracoronary transplantation (Specification, page 26).

Specification page 9-10, lines 25-26 and 1-2, respectively; Pages 23-24). As such, the differences observed between treatment groups in Figs. 4A, 4B, 5I, and 6G may be due to the presence of fibrin and not the mode of administration, especially as fibrin alone was known to promote recovery during myocardial infarction (see for example Zhang et al. Fig. 6). Furthermore, as Zhang et al teaches a method of treating myocardial infarction by covering a cardiac surface with ADRCs, and that such administration improved cardiac function to a greater extent than ADRCs alone (Zhang et al. Fig. 6), this result was known and therefore cannot be unexpected or surprising to one of ordinary skill in the art.


Conclusion
Status of the claims
Claims 1, 3-4, 6, and 8 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635